J-A08021-16
                             2016 Pa. Super. 197

COMMONWEALTH OF PENNSYLVANIA,              :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
              Appellant                    :
                                           :
      v.                                   :
                                           :
KEVIN MICHAEL CARONTENUTO,                 :
                                           :
              Appellee                     :    No. 1693 EDA 2015

              Appeal from the Order Entered May 7, 2015
               In the Court of Common Pleas of Bucks County
            Criminal Division at No(s): CP-09-CR-0001117-2015

BEFORE:     BOWES, OLSON and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:FILED AUGUST 31, 2016

      I join the erudite Majority Opinion.     I write separately to note how

divorced from reality the Commonwealth’s position is. In its reply brief, the

Commonwealth states:        “If a caller has not engaged in one of the

enumerated offenses set forth in the Immunity Statute, then such a caller

faces no potential prosecution and need have no fear of calling for aid for the

person overdosing.” Commonwealth’s Reply Brief at 3. The suggestion that

a person present at a crime scene could have no fear of prosecution does

not comport with the real world.




*Retired Senior Judge assigned to the Superior Court.